Citation Nr: 1706280	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  00-09 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of fracture of the left lateral ribs.

2.  Entitlement to service connection for residuals of fracture of the left lateral ribs.

3.  Whether new and material evidence has been received to reopen the claim for service connection for fractured right clavicle.

4.  Entitlement to service connection for right clavicle disability.

5.  Entitlement to service connection for left elbow disability.

6.  Entitlement to service connection for right hand/wrist disability.

7.  Entitlement to service connection for bilateral leg disability, to include as secondary to service-connected disability.

8.  Entitlement to a rating in excess of 10 percent for left chondromalacia patella with degenerative changes.

9.  Entitlement to a rating in excess of 10 percent for right chondromalacia patella with degenerative changes.

10.  Entitlement to a rating in excess of 10 percent for residuals of compression fracture, T-6.

11.  Entitlement to a compensable rating for healed fracture of the right fifth metacarpal.

12.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to May 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  Jurisdiction was subsequently transferred to the RO in Pittsburg, Pennsylvania.

The law provides that a total disability evaluation based on individual unemployability due to service-connected disorders may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  In light of the various written statements from the Veteran indicating he is totally disabled and unable to work, a claim for TDIU is considered to have been raised by the record and thus is a component of the increased rating claims on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral leg, right clavicle and right hand/wrist disabilities, entitlement to increased ratings for right and left knee chondromalacia patella with degenerative changes, and residuals of compression fracture, T-6, as well as the claim for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 1975 rating decision, the RO denied the Veteran's claims for service connection for residuals of fracture of the left lateral ribs and fracture of the right clavicle.

2.  The evidence associated with the claims file subsequent to the RO's March 1975 rating decision denying service connection for residuals of fracture of the left lateral ribs is new and material as it includes lay report of chronic pain in the area of prior rib fracture.

3.  The Veteran incurred simple fracture of left lateral ribs in service which is currently asymptomatic.  

4.  The evidence associated with the claims file subsequent to the RO's March 1975 rating decision denying service connection for fracture of the right clavicle is new and material as it includes lay report of chronic pain in the area of right clavicle area treated in service.

5.  A left elbow disability was not manifest in service and is not attributable to service.

6.  The Veteran's healed fracture of the right fifth metacarpal is manifested by occasional pain and stiffness; there is no evidence of amputation without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.


CONCLUSIONS OF LAW

1.  The March 1975 rating decision denying the claim for service connection for residuals of fracture of the left lateral ribs is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).

2.  New and material evidence has been received to reopen the claim of service connection for fracture of the left lateral ribs.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (as in effect for claims filed prior to August 29, 2001).

3.  The criteria for entitlement to service connection for fracture of the left lateral ribs have been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The March 1975 rating decision denying the claim for service connection for fracture of the right clavicle is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).

5.  New and material evidence has been received to reopen the claim of service connection for fracture of the right clavicle.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (as in effect for claims filed prior to August 29, 2001).

6.  A left elbow disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7.  The criteria for healed fracture of the right fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran's claims were received and adjudicated prior to the enactment of the VCAA.  In an April 2011post-rating letter the RO notified the Veteran of the evidence needed to substantiate the claims for service connection and for increased rating.  The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).
	
The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the April 2011 letter.

As regards the timing of this notice, the claim was readjudicated on numerous occasions and most recently in an April 2015 Supplemental Statement of the Case, thereby curing any timing deficiency.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private treatment records.  Relevant foreign documents have been translated into English.

The Veteran has not been afforded a VA examination with respect to his claim of service connection for left elbow disability for opinion as to whether such disability is related to service. 

For the reasons explained in greater detail herein below, no such examination is required because the evidence does not suggest that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.   

A VA examination under the standards of McLendon is not warranted in this case. With respect to the claimed left elbow disability, there is no credible evidence of an in-service event, credible evidence of persistent or recurrent symptoms since service, or competent evidence suggesting a relationship between the disability and service.  Thus, the Board finds that the duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claim.  A mere conclusory generalized statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Finally, the Board acknowledges that the most recent foreign examination, conducted in 2014, does not provide any specific discussion related to the Veteran's service-connected healed fracture of the right fifth metacarpal; however, as discussed below in greater detail, a compensable rating is not assignable based on the Veteran's symptomatology.  Accordingly, the Board's finds the lack of specific discussion pertinent to the right fifth finger results in harmless error and that further examination is unlikely to result in evidence capable of substantiating a compensable rating.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims herein decided are thus ready to be considered on the merits.

II.  Application to Reopen

The Veteran seeks to reopen his claims for service connection for residuals of fracture of the left lateral ribs and for fractured right clavicle.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran filed his claim to reopen his previously denied claim for service connection for a back strain in 1997.  Regarding petitions to reopen received prior to August 29, 2001, 38 C.F.R. § 3.156 (a) defined "new and material evidence" as evidence not previously submitted to agency decision makers that bears directly and substantially on the specific matter under consideration, that is neither cumulative nor redundant, and that is, by itself or in combination with other evidence, so significant that it must be considered in order to fairly adjudicate the claim.  38 C.F.R. § 3.156 (a) (as in effect for claims filed prior to August 29, 2001).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Court has held that the threshold for determining whether new and material has been submitted is "low."  The Board follows that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The claims for service connection for fracture of the right clavicle and residuals of fracture of the left later ribs were denied in March 1975 rating decision.  The evidence of record at that time consisted of the Veteran's service treatment records, post-service VA treatment records dated in the 1970s, and a VA general medical examination from March 1975.  

In denying the claim for service connection for left rib fracture, the RO noted that service treatment records showed hospitalization for simple fracture of the left lateral ribs and contusion of the left lateral thoracic wall in November 1960.  However, no residuals were found on the post-service examination, and the RO denied on the basis that there was no disability resulting from the in-service injury.  Notably, during an evaluation in November 1974, the Veteran reported a history of rib fracture (fx) "but can't recall location or side."

In regard to the claimed fracture of the right clavicle, the RO noted that the service treatment records showed complaint and treatment of pain over the right clavicle, no fracture, muscular in origin, in November 1961.  However, the March 1975 VA examiner only diagnosed an old healed fracture with slight deformity and no functional loss.  The RO determined that the condition was not incurred in or caused by service.

The Veteran did not appeal the decision and new and material evidence was not received within the one-year appeal period following the decision.  The March 1975 decision thus became final.  See 38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).

Since the prior final denial, the newly-received evidence includes a September 1997  foreign examination report, various private treatment records, a May 2014 VA opinion report, a December 2014 foreign examination, and various written statements from the Veteran.

In regard to the claimed residuals of left rib fracture, the newly received medical treatment records do not discuss a rib/chest disability.  In an August 1997 statement, the Veteran's treating physician wrote that he had treated the Veteran since 1989, and he had always complained of pain in the left ribs.  In the May 2014 VA opinion, the reviewing physician noted that while there was documentation of a simple rib fracture and contusion in service, a simple rib fracture and contusion from 1960 would have healed and not caused any current symptoms or conditions.  The December 2014 foreign examination noted that the thorax was symmetrical with symmetrical breathing movements.  The ribs were not painful and were intact.  There were possible old fractures of the left thorax.

Again at the time of prior final denial, there was evidence of in-service injury and reports of pain; however, there was no indication of chronic, residual disability.  The newly-received evidence reflects an assessment of possible old fractures of the left thorax - thus, reflecting radiographic abnormalities.  The Board finds that the criteria for a current disability have been met as the persuasive, competent evidence establishes that the Veteran has rib fracture residuals although such residuals are currently asymptomatic.  The issue of compensable symptomatology is a rating consideration not currently before the Board.  As such, the Board finds that the Veteran incurred simple fracture of left lateral ribs in service which is currently asymptomatic.  The service connection claim, therefore, is granted.

With respect to the claimed right clavicle fracture, in an August 1997 statement, the Veteran's treating physician wrote that he had treated the Veteran since 1989, and he had always complained of pain and weakness in his right collarbone.  The September 1997 foreign examination report reflects that the Veteran complained of pain in the right shoulder.  On examination, range of motion was normal but there was diffuse pain.  A private foreign treatment report dated in December 1998 showed complaint of pain with movement in the midclavicular and acromioclavicular joint.  X-ray of the right shoulder and clavicle showed "deviations."  The December 2014 foreign examination report notes that the shoulders were limited in all movements on passive range of motions, active range of motion was even more restricted due to the Veteran's level of inactivity.  

Again at the time of prior final denial, there was evidence of an old healed fracture of the mid 3rd of the right clavicle with slight deformity, but no evidence that this aspect of disability was related to the muscular injury in service.  In connection with the current claim, there is continued lay report of pain in the area of in-service injury.  The Board finds that this lay report constitutes new and material evidence which is so significant as to warrant a reopening of the claim.  As addressed in the REMAND below, further development is required prior to an adjudication on the merits.

III.  Service Connection

The Veteran also contends that he is entitled to service connection for left elbow disability.  As noted above, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed left elbow disability.  No abnormalities of the left upper extremity were found on the May 1964 discharge examination.

A translated foreign examination conducted on behalf of VA in August 1997 reflects that the Veteran's left elbow joint was painful and impaired, possibly due to loosening bone chips.  Objectively, the elbows were without synovitis.  There was some tenderness and pain over the olecranon of the elbow.  X-ray revealed traction spur at the processus olecranon, and otherwise symmetric appearance of the joint space.

In an August 1997 statement, the Veteran's treating physician wrote that he had treated the Veteran since 1989, and he had always complained of pain and weakness in the left elbow.

In sum, the record reflects current disability involving traction spur at the left processus olecranon.  However, there is no credible lay or medical evidence that such disability had its onset in service or is otherwise related to service.  The service treatment records from the Veteran's periods of active service are silent for related complaints or diagnoses, or any event which could have caused the current disability first discovered in 1997, nearly 30 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that may weigh against a claim for service connection).  See 38 C.F.R. § 3.303(b).

Moreover, none of the private treatment records indicate a relationship between the Veteran's current left elbow disability and service. 

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current left elbow disability is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  The Veteran has not offered any specific contentions as to why he believes that this disability is related to service.  In any event, the probative value of these general assertions in this regard is outweighed by the evidence outlined above documenting the onset of left elbow disability many years after service with no suggestion that such disability has been caused and/or aggravated by an in-service event. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a left elbow disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV.  Increased Rating- Right Fifth Finger

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38°C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, a uniform evaluation for the disability on appeal is warranted.

The Veteran's healed fracture of the right fifth metacarpal is evaluated as noncompensable under Diagnostic Code 5230, for limitation of motion of the ring or little finger.  This code provides a noncompensable rating for any limitation of motion of either finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

In an August 1997 statement, the Veteran's general practitioner wrote that since he started treating the Veteran in August 1989, he had complained of pain and weakness in the right fifth finger.

On foreign examination conducted on behalf of VA in September 1997, the Veteran reported that the right hand, especially the fifth metacarpal, was painful, and his finger movements were limited, particularly with the first and fifth digits.  Objectively, there was some pain and tenderness of the right wrist and the fifth finger.  There was pain over the distal interphalangeal joint of that finger.  X-ray showed degenerative changes of the proximal interphalangeal joint of the fifth finger.  There is an old healed fracture of the fifth metacarpal with a slight ventral deviation position.

On foreign examination conducted on behalf of VA in December 2014, the examiner indicated that there was nothing of note with respect to the hands.

After reviewing all of the evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.  Specifically, under the applicable diagnostic criteria as noted above, any limitation of motion of the little finger of either hand is noncompensable.  Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or mal-aligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion of the little finger.

The Board further observes that the Court has held that VA's Rating Schedule makes it clear that a little finger disability manifested by limitation of motion or ankylosis is not compensable as there has been a determination by VA that there is no specific impairment in earning capacity from this type of disability.  Sowers v. McDonald, 27 Vet. App. 472 (2016).  As a zero percent disability rating is the maximum schedular rating allowable, the provisions of 38 C.F.R. § 4.59 (intending to recognize a minimum compensable rating is provided for actually painful joints) and 38 C.F.R. §§ 4.40 and 4.45 (providing for consideration of painful motion and functional loss) do not apply.  Id.

Review of the schedular criteria also does not indicate another diagnostic code more analogous to the service-connected disability, and no medical examiner has suggested a level of impairment akin to amputation of the right little finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  Thus, a compensable schedular rating is not warranted.

The Board must also give consideration to entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b).  As held in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board must consider whether the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As additional development is being conducted for service-connected rating claims, the Board defers consideration of extraschedular entitlement at this time.


ORDER

The application to reopen the claim for service connection for residuals of fracture of the left lateral ribs is granted.  To this extent only, the appeal is granted.

Service connection for residuals of fracture of the left lateral ribs is granted.

The application to reopen the claim for service connection for fractured right clavicle is granted.  To this extent only, the appeal is granted.

Entitlement to service connection for left elbow disability is denied.

Entitlement to a compensable rating for healed fracture of the right fifth metacarpal is denied.


REMAND

The Board's review of the claims file reveals that additional development on the remaining claims on appeal is warranted.

With respect to the claims for increased rating for right knee, left knee, and spine disabilities, the record reflects that the Veteran was afforded foreign VA examinations in 1997 and again in 2014.  However, while noting range of motion restriction 2014 examiner did not provide any specific information regarding range of motion findings with respect to any of these disabilities.

Given the foregoing, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

In addition, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. §4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The examinations conducted in 1997 and 2014 did not include testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted. In light of Correia, these VA examinations are insufficient.

In requesting updated examinations, the Board acknowledges the difficulties encountered by the previous December 2014 examiner with regarding the Veteran's psychological state (disorganized-type schizophrenia resulting in severe neglect and social disintegration), and physical condition (muscle atrophy due to inactivity).  However, given that the previous examination provided little basis to rate the disabilities, the Board believes that another examination to obtain findings, or estimation of findings, responsive to the applicable rating criteria, is warranted.

With respect to the claimed bilateral leg disability, in service in September 1963, it was noted that the Veteran had twisted his ankle, and he was assessed with a sprained ankle.  The lower extremities were found normal on May 1964 discharge examination.

Following service, a November 1974 VA treatment records reflect that the Veteran reported numbness of the right lower extremity, though he denied sciatica.  A neurologic examination was within normal limits.  He was assessed with mechanical back pain.  In December 1974, the Veteran continued to report right leg symptoms along with other joint and physical complaints.  The examiner noted that the Veteran's disability picture was confused and that his complaint had increased 10-fold over 3 weeks and now involved multiple systems.  He suspected an element of functional overlay. On VA examination in March 1975, no sciatica was indicated.  He had tight hamstring tendons bilaterally.  On VA examination in March 1976, the Veteran complained of tingling of the right leg.  It was noted that straight leg raising on the right caused low back pain.  He was diagnosed with old compression fracture T5-T6 with no orthopedic findings to substantiate the Veteran's marked complaints. 

In 1980, the Veteran was diagnosed with thrombophlebitis of the right lower extremity.  In April 1982, the Veteran reported pain in the back and legs and tingling in the right leg.  

An August 1990 private treatment report reflects complaint of back pain radiating to both legs.  Stenosis at L3-L4 and L4-L5 was indicated.

A translated foreign examination conducted on behalf of VA in August 1997 reflected that the Veteran endorsed regular pain in his hip, knee pain, and a tingling feeling in his legs.  Objectively, gait analysis showed an exaggerated painful pattern.  Tiptoeing and walking on his heels was not possible due to pain in the right knee.  He had flat feet and hammertoes of the 3rd phalanx on both sides.  Repeating squat was not possible due to pain in his pelvis and knees.  

In an August 1997 statement, the Veteran's treating physician wrote that he had treated the Veteran since 1989, and he had always complained of pain and weakness in the legs.

On foreign examination in December 2014, the examiner noted restricted flexion and extension movements of the ankles.  There was decreased leg strength in the right leg as compared to the left.  Reflexes were symmetrically weak on neurological examination, thought sensation appeared intact.  There was muscle atrophy in the upper and lower legs due to inactivity.

It is unclear from the foregoing as to whether the Veteran has a lower extremity disability-to include radiculopathy of the lower extremities, and if so, whether such disability is related to service or to the service-connected spine disability.  

For the foregoing reasons, the Board believes that a medical opinion to determine the nature and etiology of the Veteran's claimed bilateral leg disability is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim of entitlement to service connection for right clavicle disability, the Veteran was clearly treated for right clavicular pain in service.  Post-service, he was found to have evidence of a prior clavicle fracture.  The Board requires clarifying medical opinion as to whether any current disability of the right clavicle is related to active service.

With regard to the right hand/wrist disability, the Veteran is service-connected for right fifth metacarpal fracture residuals.  At the time of treatment for this injury, the Veteran had been placed in a right arm sling for reasons not discussed.  The Board requires clarifying medical opinion as to whether any current disability of the right hand/wrist is related to active service

Finally, as regards the claim for a TDIU, as any decision with respect to the claims for increased ratings and the claim for service connection may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims for increased rating and service connection.  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the remaining claims on appeal. 

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity of his bilateral knee and thoracolumbar spine disabilities.  All necessary tests should be conducted.

Residuals of compression fracture, T-6- In addition to all required findings, the examiner should provide findings as to the range of motion of the thoracolumbar spine, including flexion and extension.  The examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should identify all neurologic manifestations of the Veteran's thoracolumbar spine disability. If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations. 

In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the thoracolumbar spine disability, if applicable.

Knees- In addition to all required findings, the examiner should provide findings as to the range of motion of the knees, including flexion and extension. The examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If the examiner is unable to conduct a thorough examination of the Veteran due to his physical/mental condition, the examiner is asked to provide an estimate for ranges of motion and any limitation due solely to service-connected disability, if possible, or explain why such estimates are not possible.  

The examiner should also comment on the Veteran's functional limitations due to his knee and thoracolumbar spine disabilities, including the impact on his ability to work. 

The examiner must provide a complete rationale for all findings and opinions.

3.  Obtain opinion as to the nature and etiology of the Veteran's claimed right clavicle and right hand disabilities.  The need for additional examination is left to the discretion of the examiner.  Following review of the claims folder, the examiner is requested to address the following:

      a)  Whether it is at least as likely as not (50 percent probability or greater) that any current disability of the right clavicle had its onset in service or is otherwise related to service?  In providing this opinion, the examiner is requested to review the STR entries for right clavicle evaluation and the findings from the March 1975 VA examination of old healed fracture with slight deformity, and provide opinion as to whether there is any medical reason to accept or reject that the Veteran fractured his right clavicle in service.

      b)  Whether it is at least as likely as not (50 percent probability or greater) that any current disability of the right hand/wrist had its onset in service or is otherwise related to service?  In providing this opinion, the examiner is requested to review the STR entries for fracture of the right fifth metacarpal and the fact that, at that time, the Veteran had been casted and placed in an arm sling and a December 1980 x-ray of the hand which revealed changes of the distal radius which could be consistent with old healed fracture, and provide opinion as to whether there is any medical reason to accept or reject that the Veteran fractured his right wrist in service.  
      
4.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the Veteran's claims file should be forwarded to an appropriate examiner for opinion on the nature and etiology of the claimed bilateral leg disability.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a disorder of the right and/or left leg first manifest in service or is otherwise medically related to service, or was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to specifically include residuals of compression fracture of T6.  In rendering the requested opinion, the examiner is asked to specifically indicate whether the Veteran has radiculopathy of either lower extremity. 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner must provide a complete rationale for all findings and opinions.

5.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


